1      Douglas Pahl, OSB No. 950476
       DPahl@perkinscoie.com
2      PERKINS COIE LLP
       1120 N.W. Couch Street, 10th Floor
3      Portland, OR 97209-4128
       Telephone: 503.727.2000
4      Facsimile: 503.727.2222

5      Counsel for Debtor and Debtor-in-Possession
       15005 NW Cornell LLC
6
       Nicholas J. Henderson, OSB No. 074027
7      nhenderson@portlaw.com
       Motschenbacher & Blattner, LLP
8      117 SW Taylor St., Suite 300
       Portland, OR 97204
9      Telephone: (503) 417-0508
       Facsimile: (503) 417-0528
10
       Counsel for Debtor and Debtor-in-Possession
11     Vahan M. Dinihanian, Jr.

12
                                     UNITED STATES BANKRUPTCY COURT
13
                                           FOR THE DISTRICT OF OREGON
14
       In re                                             Bankruptcy Case Nos.:
15
       15005 NW CORNELL LLC, and                         19-31883-dwh11 (Lead Case)
16
       VAHAN M. DINIHANIAN, JR.                          19-31886-dwh11
17
                              Debtors. 1                 Jointly Administered Under
18                                                       Case No. 19-31883-dwh11

19                                                       DEBTORS’ RESPONSE TO CREDITORS’
                                                         OBJECTIONS TO DEBTORS’ JOINT
20                                                       MOTION TO OBTAIN CREDIT

21              Debtor and debtor-in-possession 15005 NW Cornell LLC (“Cornell”) and debtor and debtor-in-

22     possession Vahan M. Dinihanian Jr. (“Mr. Dinihanian, and together with Cornell, the “Debtors”)

23     hereby respectfully respond to the objection (the “Logan Parties’ Objection” [Dkt. 293]) filed by

24     creditor Lillian Logan and interested parties Cornell Rd LLC, Alexander LLC, and Christiana LLC

25
       1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
26     number, are: 15005 NW Cornell LLC (5523) and Vahan M. Dinihanian, Jr. (0871).
                                                                                     PERKINS COIE LLP
PAGE   1-      DEBTORS’ RESPONSE TO CREDITORS’                                  1120 N.W. Couch Street, 10th Floor
               OBJECTIONS TO DEBTORS’ JOINT MOTION TO                               Portland, OR 97209-4128
               OBTAIN CREDIT                                                          Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                             Case 19-31883-dwh11 Doc 300                 Filed 09/22/20
1      (collectively the “Logan Parties”) to Debtors’ Joint Motion to Obtain Credit (the “Motion” [Dkt. 288]).

2      Debtors further respectfully respond to the objection (the “Trust Objection,” [Dkt. 294] and together

3      with the Logan Parties’ Objection the “Objections”) filed by creditor Tasha Teherani-Ami, in her

4      capacity as the trustee of the Sonja Dinihanian GST Trust DTS 1/1/11 (the “Trust”) to the Motion.

5                          I.      RESPONSE TO THE LOGAN PARTIES' OBJECTION
6              A.      Mr. Dinihanian has made proper disclosures.
7              As previously discussed during the earlier proceedings regarding motions to dismiss filed by

8      Tasha Teherani-Ami, in her personal capacity, and in her capacity as trustee of the Sonja Dinihanian

9      Trust, Mr. Dinihanian has made the proper disclosures in this case. Mr. Dinihanian previously testified

10     about these issues, and the reasons for the perceived non-disclosures alleged by Ms. Teherani-Ami and

11     the Trust. See Declaration of Vahan M. Dinihanian, Dkt. 254. Mr. Dinihanian also testified about these

12     matters at the hearing held on July 17, 2020. The Objections simply ignore Mr. Dinihanian’s testimony,

13     and accuse Mr. Dinihanian of wrongdoing and non-disclosure at the same time he has proposed a plan to

14     pay all of his creditors in full.

15             In his earlier testimony, Mr. Dinihanian explained why certain information is not required to be

16     reported in his schedules or monthly operating reports in the exact manner that the creditors allege. For

17     example, Mr. Dinihanian explained why he did not report the sale of a motorcycle in his monthly

18     operating reports. That explanation was: 1) the motorcycle was purchased with funds belonging to

19     Eagle Holdings, LLC, 2) it is the ordinary course of Eagle Holdings’ business to purchase vintage

20     motorcycles, restore and repair such motorcycles, and 3) sell those motorcycles at a profit. Mr.

21     Dinihanian testified that is what was done in this case—he sold a motorcycle in the ordinary course of

22     Eagle Holdings’ business operations, and deposited the funds in Eagle Holdings’ account. There is

23     nothing remarkable or problematic about engaging in an ordinary course transaction, and the Court

24     should reject the creditors’ continued complaints on the subject.

25             Mr. Dinihanian also testified that he runs his business operations through Eagle Holdings, and

26     that he has conducted himself in that manner for years. This includes Mr. Dinihanian’s property
                                                                                     PERKINS COIE LLP
PAGE   2-   DEBTORS’ RESPONSE TO CREDITORS’                                     1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                  Portland, OR 97209-4128
            OBTAIN CREDIT                                                             Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                      Filed 09/22/20
1      management activities for which Eagle Holdings is compensated. The Logan Parties claim that Mr.

2      Dinihanian failed to disclose income from Norris &Stevens, but the evidence submitted by the Logan

3      Parties shows that Norris & Stevens writes checks to Eagle Holdings, LLC. See Exhibit 5, at p. 19.

4      This is entirely consistent with Mr. Dinihanian’s earlier testimony, and explains why the income was not

5      deposited into Mr. Dinihanian’s Debtor in Possession account, and also why the income does not show

6      up on Mr. Dinihanian’s monthly operating report—because the money was paid to Eagle Holdings.

7             Mr. Dinihanian has fulfilled his duties of disclosure in his schedules and statement of financial

8      affairs, and his Rule 2015 operating reports. Mr. Dinihanian admitted in his testimony that he

9      inadvertently failed to disclose a 50% tenant in common interest in a family cabin in Welches, Oregon.

10     That omission has been cured through the filing of amended schedules. As a result, the Objections made

11     regarding Mr. Dinihanian’s disclosures and compliance with the Bankruptcy Code and Rules is not well

12     founded, and should be overruled.

13            B.      The proposed financing is authorized by the Tenancy Agreement.
14            The Logan Parties erroneously claim that the Tenancy Agreement prohibits Cornell from

15     encumbering its interest in the Cornell Property. The Logan Parties point to Section 10 of the Tenancy

16     Agreement to argue against the proposed financing. However, the Logan Parties apparently overlook or

17     ignore the clear language of Section 8 of the Tenancy Agreement, which authorizes each of the owners

18     to encumber their own interests in the Cornell Property:

19

20

21

22

23     Declaration of Daniel Steinberg in Support of Objection [Dkt 296], Ex. 3, p. 3.

24            The Debtors’ financing motion proposes to encumber only Cornell’s interest in the Cornell

25     Property, not the Cornell Property itself. As a result, the proposed financing transaction is clearly

26     allowed by Section 8 of the Tenancy Agreement. The language of Section 10 applies only to an owner’s
                                                                                     PERKINS COIE LLP
PAGE   3-   DEBTORS’ RESPONSE TO CREDITORS’                                     1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                  Portland, OR 97209-4128
            OBTAIN CREDIT                                                             Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                    Filed 09/22/20
1      sale of the interest, which is not implicated by the financing motion or the Debtors’ Plan. The Logan

2      Parties’ objection should be overruled.

3             C.      The Debtors will provide further loan terms.
4             Debtors have refined the loan terms with SORFI, and will supplement the record with additional

5      information that should more than satisfy the issues raised in the Objections.

6             D.      The Debtors will further information about SORFI.
7             As with the loan terms, Debtors will supplement the record with additional information about

8      SORFI, and the nature of its affiliation with Paul Brenneke and Sortis

9             E.      The Debtors have a demonstrated need for the proposed financing.
10            Section 364(c) authorizes the Debtor in Possession to obtain secured financing if unsecured

11     financing cannot be obtained. Debtors have submitted evidence to demonstrate that they have consulted

12     with other potential lenders, none of whom were able to offer financing on terms equal to the terms

13     proposed by SORFI, LLC. Dkt. 290, at ¶¶ 12, 15. Debtors need funding to pay off their debts and

14     eliminate the threat of foreclosure of the Cornell Property—an asset which has a value that far exceeds

15     the amount of debt it secures. Id. at ¶¶ 6, 7, 11. Debtors have determined that the proposed financing is

16     in the best interest of the two estates. Id. at ¶ 16. Based on the evidence, the Debtors’ financing motion

17     should be approved.

18            F.      The Debtors are not obligated to accept financing with Logan.
19            The Logan Parties argue that the Financing Motion is premature, and that other parties should be

20     allowed to propose financing terms. In the event other parties propose alternative financing terms, the

21     Debtors can evaluate those terms and, if such terms are preferable to the terms offered by SORFI, the

22     Debtors can bring those terms to the Court. However, preferable alternative terms have not been

23     proposed by the Logan Parties or anyone else. Thus, the Logan Parties’ objection is disingenuous, and

24     should be rejected.

25            G.      The Logan Parties are not entitled marshalling.
26            The Logan Parties provide no authority for the proposition that they are entitled to marshalling of
                                                                                     PERKINS COIE LLP
PAGE   4-   DEBTORS’ RESPONSE TO CREDITORS’                                     1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                  Portland, OR 97209-4128
            OBTAIN CREDIT                                                             Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                   Filed 09/22/20
1      assets in connection with the proposed financing. Section 364 contains no such requirement. The

2      Logan Parties apparently misunderstand that the Debtors are seeking only to encumber Cornell’s interest

3      in the Cornell Property, not the Cornell Property itself. As with its other objections, the Logan Parties’

4      request for marshalling should be overruled.

5                                II.    RESPONSE TO THE TRUST OBJECTION
6              A.      The Trust’s arguments about the need to assume multiple executory contracts are
                       wrong, and irrelevant to the financing motion.
7
               The Trust erroneously argues that the financing motion cannot be approved unless the Debtors
8
       assume a variety of executory contracts. The Trust fails to understand that the Tenancy Agreement is
9
       not an executory contract. The Trust also fails to understand that Mr. Dinihanian’s capacity as a
10
       manager is intact even if the Cornell operating agreement is an executory contract, and even if the
11
       contract is rejected.
12
                       1.      The Tenancy Agreement is not an executory contract.
13
               An executory contract is one on which performance is due to some extent on both sides.... [I]n
14
       executory contracts the obligations of both parties are so far unperformed that the failure of either party
15
       to complete performance would constitute a material breach and thus excuse the performance of the
16
       other. In re Texscan Corp., 976 F.2d 1269, 1272 (9th Cir. 1992); citing Marcus & Millichap Inc. v.
17
       Munple, Ltd (In re Munple), 868 F.2d 1129, 1130 (9th Cir.1989). “The time for testing whether there
18
       are material unperformed obligations on both sides is when the bankruptcy petition is filed.” Glosser v.
19
       Maysville Reg’l Water Dist., 174 Fed. Appx. 34, 36 (3d Cir. March 9, 2009) (quoting In re Columbia
20
       Gas Sys. Inc., 50 F.3d 233, 240 (3d Cir. 1995).
21
               “[A]lmost all agreements to some degree involve unperformed obligations on either side,” but
22
       not all agreement are executory contracts. Gouveia v. Tazbir, 37 F.3d 295, 299 (7th Cir. 1994). For
23
       example, in the Gouveia case, the Seventh Circuit ruled that real property restrictive covenants “do not
24
       fall within the purview of § 365 because they grant a present right of enjoyment, are traditionally treated
25
       as running with the land and are often recorded “on the title of the encumbered property.” Id. The
26
                                                                                     PERKINS COIE LLP
PAGE   5-   DEBTORS’ RESPONSE TO CREDITORS’                                     1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                  Portland, OR 97209-4128
            OBTAIN CREDIT                                                             Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                    Filed 09/22/20
1      Ninth Circuit Bankruptcy Appellate Panel (BAP) agreed with the Seventh Circuit’s reasoning in

2      Gouveia v. Tazbir, in which the court held that restrictive covenants were not “executory contracts”

3      under § 365, even where they required the debtors to perform a number of duties, and required

4      nondebtor landowners to keep their boats insured and abide by certain bylaws (all of which the court

5      seemed to view as de minimis obligations). In re Hayes, No. ADV.07-00045-RBK, 2008 WL 8444812,

6      at *11 (B.A.P. 9th Cir. Mar. 31, 2008).

7             The Tenancy Agreement is not an executory contract, as it acts much like the restrictive

8      covenants examined in the Gouveia and Hayes cases. While it is true that each of the owners are bound

9      to perform certain duties under the Tenancy Agreement, the agreement itself does not fit the definition

10     of having duties that are materially underperformed.

11                    2.      Mr. Dinihanian is Cornell’s manager, and would remain the manager even if
                              the operating agreement is rejected.
12
              The Trust’s argument regarding the Cornell operating agreement is misplaced, because it fails to
13
       recognize that Mr. Dinihanian would remain the manager of the LLC even if the operating agreement
14
       was rejected. In the absence of an operating agreement, Oregon limited liability companies are
15
       governed by the default provisions in ORS Chapter 63. See ORS 63.130 (describing default rules in the
16
       absence of an operating agreement). Oregon law provides that a manager remains a manager unless
17
       removed. ORS 63.140(2)(c)(B). Thus, even if it were rejected, Mr. Dinihanian would remain the
18
       manager, and would have the authority vested in him as a manager under ORS Chapter 63. Therefore,
19
       the question of whether the operating agreement is an executory contract is largely academic, and is of
20
       no consequence as to whether the financing motion should be approved. As a result, the Trust’s
21
       objection should be overruled.
22
              B.      The Trust fails to understand the interplay between the Bankruptcy Code and the
23                    state court judgments.
24            The Trust continues to argue, without citation to any authority, that a plan cannot be viable

25     unless it will transfer half of Cornell’s interest in the Cornell Property. The Trust is wrong again, as it

26     fails to understand the interplay between the Bankruptcy Code and the requirement to give Full Faith
                                                                                      PERKINS COIE LLP
PAGE   6-   DEBTORS’ RESPONSE TO CREDITORS’                                      1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                   Portland, OR 97209-4128
            OBTAIN CREDIT                                                              Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                      Filed 09/22/20
1      and Credit to state court judgments.

2             The interaction between the Bankruptcy Code and the Full Faith and Credit statute was examined

3      in the case of In re Keller, 157 B.R. 680, 684 (Bankr. E.D. Wash. 1993). In Keller, the bankruptcy court

4      acknowledged that the Full Faith and Credit statute (28 U.S.C. § 17388) obligates the federal courts to

5      afford full faith and credit to state court judgments, but rejected a creditor’s argument that its claim

6      could not be impaired by the debtor’s plan:

7
              Creditor argues that because the Settlement is incorporated into the state court divorce
8             decree, the full faith and credit clause of the Constitution prevents this court from
              modifying the contractual language of the Settlement. Creditor asserts that any action to
9             impair her contractual rights under the divorce decree is beyond the authority of this
              court.
10
              Creditor’s argument misinterprets the interaction between the Bankruptcy Code and a
11
              valid state court judgment. Title 28 U.S.C. 17388 obligates the federal courts to afford
12            full faith and credit to state court judgments. The full faith and credit clause makes a
              judgment res judicata concerning matters that have already been fully litigated, and
13            precludes another forum from relitigating the same matter. Here, the Plan does not
              attempt to relitigate the Settlement, nor does it dispute the character or existence of the
14            debt.
15
              As a result of the state court judgment, Creditor has a claim against Debtor. Under §
16            1123(b) a debtor’s plan may “impair or leave unimpaired any class of claims, secured or
              unsecured.”
17
              A plan provision which does not seek to relitigate a claim based on a state court judgment
18            but only impairs that claim via its treatment in the plan does not involve, and therefore
              does not violate, the full faith and credit clause.
19

20
       Id. at 684–85. Although the Keller case is not binding authority, its logic persuasively demonstrates that
21
       the Trust’s reliance on the Full Faith and Credit statute is misplaced.
22
              Debtors acknowledge that their Plan will likely go further than just impairing the Trust’s claim,
23
       as Cornell has already initiated an adversary proceeding to avoid its obligation to the Trust under § 544.
24
       As a result, the avoidance action does seek to modify the Divorce Judgment, but in a permissible way.
25
              A strikingly similar case was addressed by the Bankruptcy Appellate Panel for the Sixth Circuit
26
                                                                                      PERKINS COIE LLP
PAGE   7-   DEBTORS’ RESPONSE TO CREDITORS’                                      1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                   Portland, OR 97209-4128
            OBTAIN CREDIT                                                              Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                     Filed 09/22/20
1      in the case of In re Dirks, 2009 WL 103606 (B.A.P. 6th Cir. 2009). In Dirks, the court examined

2      whether avoidance actions could be filed to attack a divorce settlement that had been reduced to a

3      judgment. The Dirks court acknowledged that the Full Faith and Credit statute requires federal courts to

4      give state court judgments the same preclusive effect they would be given by the rendering state. Id. at

5      *4. However, the court concluded the judgment was not entitled to preclusive effect because the matters

6      in dispute were not actually litigated—they were settled. Id. Additionally, even if the judgment was

7      rendered after full litigation on the merits, the issues litigated to divide martial assets under state law are

8      different from the issues presented when examining avoidance actions under the Bankruptcy Code. Id.

9             While the bankruptcy trustee ultimately lost his avoidance action in the Dirks case, the decision

10     was based on an analysis of the elements of § 547, not the Full Faith and Credit statute. Id. Again, while

11     not binding authority, the Dirks decision clearly sets forth the analysis when examining the interplay

12     between state court judgments and the Bankruptcy Code. The Court should reject the Trust’s misplaced

13     reliance on the Full Faith and Credit statute.

14     ///

15     ///

16     ///

17     ///

18     ///

19     ///

20     ///

21     ///

22     ///

23     ///

24     ///

25     ///

26     ///
                                                                                       PERKINS COIE LLP
PAGE   8-    DEBTORS’ RESPONSE TO CREDITORS’                                      1120 N.W. Couch Street, 10th Floor
             OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                   Portland, OR 97209-4128
             OBTAIN CREDIT                                                              Phone: 503.727.2000
                                                                                         Fax: 503.727.2222
                           Case 19-31883-dwh11 Doc 300                     Filed 09/22/20
1                                              III.   CONCLUSION

2             For the foregoing reasons, the Debtors respectfully request that the Court overrule the Objections

3      and grant the Motion.

4

5      Dated: September 22, 2020                        PERKINS COIE LLP

6                                                       By: /s/ Douglas R Pahl
                                                            Douglas R. Pahl, OSB No. 950476
7                                                           DPahl@perkinscoie.com
                                                            PERKINS COIE LLP
8                                                           1120 N.W. Couch Street, Tenth Floor
                                                            Portland, OR 97209-4128
9                                                           Telephone: 503.727.2000
                                                            Facsimile: 503.727.2222
10
                                                       Counsel for Debtor and Debtor-in-Possession
11                                                     15005 NW Cornell LLC
12
       DATED: September 22, 2020                        MOTSCHENBACHER & BLATTNER, LLP
13
                                                        By: /s/ Nicholas J. Henderson
14                                                          Nicholas J. Henderson, OSB No. 074027
                                                            nhenderson@portlaw.com
15                                                          Motschenbacher & Blattner, LLP
                                                            117 SW Taylor St., Suite 300
16                                                          Portland, OR 97204
                                                            Telephone: (503) 417-0508
17                                                          Facsimile: (503) 417-0528
18                                                     Counsel for Debtor and Debtor-in-Possession
                                                       Vahan M. Dinihanian, Jr.
19

20

21

22

23

24

25

26
                                                                                   PERKINS COIE LLP
PAGE   9-   DEBTORS’ RESPONSE TO CREDITORS’                                   1120 N.W. Couch Street, 10th Floor
            OBJECTIONS TO DEBTORS’ JOINT MOTION TO                                Portland, OR 97209-4128
            OBTAIN CREDIT                                                           Phone: 503.727.2000
                                                                                     Fax: 503.727.2222
                          Case 19-31883-dwh11 Doc 300                  Filed 09/22/20
1                                          CERTIFICATE OF SERVICE

2             The undersigned hereby certifies that on the date set forth below, they caused the foregoing

3      document to be served on the parties listed on the respective attached service list via the CM/ECF filing

4      system.

5

6      Dated: September 22, 2020                   PERKINS COIE LLP
7                                                  By: /s/ Douglas R Pahl
                                                       Douglas R. Pahl, OSB No. 950476
8                                                      DPahl@perkinscoie.com
                                                       PERKINS COIE LLP
9                                                      1120 N.W. Couch Street, Tenth Floor
                                                       Portland, OR 97209-4128
10                                                     Telephone: 503.727.2000
                                                       Facsimile: 503.727.2222
11
                                                  Counsel for Debtor and Debtor-in-Possession
12                                                15005 NW Cornell LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                   PERKINS COIE LLP
                                                                              1120 N.W. Couch Street, 10th Floor
PAGE   1-   CERTIFICATE OF SERVICE                                                Portland, OR 97209-4128
                                                                                    Phone: 503.727.2000
                                                                                     Fax: 503.727.2222
                               Case 19-31883-dwh11          Doc 300     Filed 09/22/20
        Served via CM/ECF filing system:
                                                                                    Lillian Logan
Tasha Teherani-Ami                       Stephen Arnot                              c/o Jordan Ramis PC
c/o Eleanor A. DuBay                     U.S. Trustee, Portland                     ATTN: Daniel Steinberg
121 SW Morrison St., Suite 1850          620 SW Main St. #213                       ATTN: Russell D. Garrett
Portland, OR 97204                       Portland, OR 97205                         2 Centerpointe Drive, 6th Floor
                                                                                    Lake Oswego, OR 97035
Cornell Rd LLC                           Alexander LLC                              Christiana LLC
c/o Jordan Ramis PC                      c/o Jordan Ramis PC                        c/o Jordan Ramis PC
ATTN: Daniel Steinberg                   ATTN: Daniel Steinberg                     ATTN: Daniel Steinberg
ATTN: Russell D. Garrett                 ATTN: Russell D. Garrett                   ATTN: Russell D. Garrett
2 Centerpointe Drive, 6th Floor          2 Centerpointe Drive, 6th Floor            2 Centerpointe Drive, 6th Floor
Lake Oswego, OR 97035                    Lake Oswego, OR 97035                      Lake Oswego, OR 97035
Tasha Teherani-Ami, in her capacity as   Columbia State Bank
trustee of the Sonja Dinihanian GST                                                 Sortis Holdings, Inc.
                                         c/o Erich M. Paetsch
Trust DTS 01/01/11                                                                  c/o Joe Field
                                         Park Place, Ste. 200
c/o Bruce H. Orr                                                                    Field Jerger, LLP
Wyse Kaddish LLP                         250 Church St. SE                          621 SW Morrison St., Ste. 510
900 SW 5th Ave., Ste. 2000               Salem, OR 97301                            Portland, OR 97205
Portland, OR 97204




                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
 PAGE   1-     SERVICE LIST                                                         Portland, OR 97209-4128
                                                                                      Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                                  Case 19-31883-dwh11          Doc 300     Filed 09/22/20
